Citation Nr: 1819664	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability with associated neurological impairment of the right lower extremity.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including an organizational delusional disorder, character behavior disorder, chronic adjustment disorder, major depressive disorder, dysthymic disorder, depression, organic mental disorder, neurosis, psychoneurotic reaction, psychophysiological skin reaction, schizophrenia, substance-induced mood disorder, dementia, a psychotic disorder, and a personality disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a skin disability, including dermatophytosis, folliculitis, dermatitis, chloracne, and acne.

5.  Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD), interstitial lung disease, bronchitis, and sarcoidosis.
6.  Entitlement to service connection for penile deformity and erectile dysfunction.

7.  Entitlement to service connection for cardiovascular disease, including hypertensive heart disease, hypertension, arteriosclerotic heart disease, sinus tachycardia and organic heart disease.

8.  Entitlement to service connection for a genitourinary (GU) disability, including owing to loss of use of the kidneys, cystic disease of the kidneys, nephritis, renal dysfunction, urinary tract infection (UTI), bladder condition, nephropathy, chronic kidney failure, nephrosclerosis, glomerulonephritis, pyelitis, atherosclerotic renal disease, renal tubular disorder, toxic nephropathy, urinary frequency, and nephrosclerosis. 

9.  Entitlement to service connection for a gastrointestinal (GI) disability, including post-gastrectomy syndrome, diverticulitis, irritable colon syndrome, and ulcerative colitis. 

10.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

11. Entitlement to service connection for tinnitus. 

12.  Entitlement to service connection for a thyroid disability, including hyperthyroidism, hypothyroidism, and emotional instability.

13.  Entitlement to service connection for anemia.

14.  Entitlement to service connection for gout. 

15.  Entitlement to service connection for rheumatoid arthritis. 

16.  Entitlement to service connection for hemorrhoids. 

17.  Entitlement to service connection for urethra fistula. 

18.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or on account of being housebound (HB).

19.  Entitlement to SMC based on the loss of use of a creative organ.

20.  Entitlement to special monthly pension (SMP). 

21.  Entitlement to a total disability rating due to individual employability (TDIU).

22.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for penile deformity/erectile dysfunction due to treatment at the VA Medical Center (VAMC) in November 2005.

23.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for GU dysfunction or anemia due to treatment at the VAMC in January 2004.

24.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for VAMC treatment resulting in gout.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1972 to May 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2006, March 2008, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a more recent November 2011 rating decision of the RO in Louisville, Kentucky.  The RO in Montgomery, however, certified the claims to the Board.  The Veteran provided hearing testimony in February 2014 before the undersigned judge.  The Board remanded the claims in December 2015 for further development.  On remand, service connection for PTSD was granted.  The Veteran did not, in response, file a Substantive Appeal (VA Form 9 or equivalent statement) separately appealing the rating and/or effective date assigned for this now service-connected disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  So his claim for an acquired psychiatric disorder is now exclusive of PTSD, however, includes the many other mental disorders mentioned.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims of entitlement to service connection for cardiovascular disease, erectile dysfunction (ED), gout, a GU disability, SMC based on loss of use of creative organ, and a TDIU require further development.  So these claims are being REMANDED to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the many remaining claims.


FINDINGS OF FACT

1.  A low back disability, skin disability, respiratory disability, TBI, tinnitus, a thyroid disorder, and hemorrhoids are not shown to have had an onset during service, and are not causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides while stationed in Thailand or to contaminated drinking water while stationed in Camp Lejeune, North Carolina.

2.  The Veteran's pre-existing headaches were not aggravated by his service.

3.  The medical evidence does not demonstrate a diagnosis of anemia, a GI disability, rheumatoid arthritis or a urethra fistula.

4.  The Veteran, as a result of his service-connected conditions, is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises.

5.  Penile deformity/erectile dysfunction, GU dysfunction, gout, and/or anemia were not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, skin disability, respiratory disability, TBI, anemia, a GI disability, tinnitus, thyroid disorder, rheumatoid arthritis, hemorrhoids, and a urethra fistula have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

3.  The criteria for SMC & SMP based upon the need for the regular A&A of another person or by reason of being HB are not met.  38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2017).

4.  The criteria for compensation under 38 U.S.C. § 1151 for penile deformity, GU dysfunction, gout, and/or anemia have not been met.  38 U.S.C. § 1151, 5103, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As concerning these claims being decided, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifested to a degree of 10 percent or more (i.e., to a compensable degree) within one year of the Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary. 

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §  3.303 (b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303 (b).  There is no "nexus" requirement for compensation for a chronic disease that was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(7).  If a Veteran served on Camp Lejeune during the time frame specified, certain diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309 (f).  The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(7)(ii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases may be service connected if the requirements of 38 U.S.C. § 1116 (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307 (d), 3.309(e) (2017).  In some limited instances, herbicide exposure in Thailand is recognized.  See M21-1 Manual, M21-1, Part IV, Subpart ii, 1.H.5.b.  In this case, the Veteran's herbicide exposure in Thailand has been conceded.

Low Back Disability

The Veteran contends that he injured his low back in service when he jumped out of a 40-foot tower and landed on his back and head.  However, while the Board has taken into account the Veteran's claim as to the etiology of his current low back disability, the Board finds that the competent medical evidence of record outweighs the Veteran's contentions such that service connection is not warranted.

For one, the service treatment records are silent for indication of the reported service injury.  On May 1974 separation examination, the Veteran's lumbar spine was assessed as normal.  There is additionally no evidence of a diagnosis of arthritis of the spine within one year following service separation.  See 38 C.F.R. § 3.307, 3.309.  

Next, there is a lack of continuity of symptoms since service.  In 1992, approximately two decades following service separation, the Veteran filed a claim for service connection for a low back disability.  On corresponding May 1992 VA examination, the Veteran reported that he had originally injured his low back when a locker fell on him during service, causing him to be pulled from regular duty status for several weeks.  The Board notes that the Veteran did not report the fall from a tower and contended resultant back injury at the time of the 1992 VA examination.  That inconsistency in the record calls the Veteran's credibility with regard to his current claim into question.  The Board also notes that there is no indication in the service treatment records or service personnel records that the Veteran injured his back when a locker fell on him or that he was removed from regular duty as a result.  Such further questions the Veteran's credibility in so much as his contentions contradict the service records.  Furthermore, in 2003, the Veteran sought treatment for back pain.  At that time, he reported pain ever since a motor vehicle accident in 1987, and also did not report a fall from a tower in service as the cause of his back disability.  

Based upon the above, the Board finds that the Veteran's contentions of an in-service back injury and continuity since service lack credibility.  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted by and on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Given the change to the Veteran's report of in-service back injury through the years, and that there is no record of either incident in the service records, as well as the lack of continuity in the post-service records, the Board finds that the value of the Veteran's lay testimony is of lesser probative value than the medical records.  

Accordingly, the Board finds that the elements of service connection have not been met, and the duty to assist under the second element of the Mclendon test has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, service connection for a low back disability is not warranted. 

Headaches

The Veteran contends that his headaches was caused by his service, when he jumped out of the tower and hit his head, as described above.  Otherwise, he contends that his headaches were caused or aggravated by exposure to herbicides in service, or to contaminated drinking water in Camp Lejeune.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 1111; 38 C.F.R. 3.304.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained of disability was not detected ("noted").  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The service treatment records reflect that on April 1971 entrance examination, the Veteran reported experiencing occasional headaches.  The Board notes that such notation rebuts the presumption of soundness, as the Veteran's report of ongoing headaches meets the requirement set forth under 38 C.F.R. § 3.304.

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing headaches were aggravated by his service.  38 C.F.R. § 3.306.  Specifically, there is no indication in the record that the Veteran's headaches underwent an increase in severity during service.  Although the Veteran maintains that he jumped from a tower in service that resulted in a head injury and back injury, again, as described in more detail in the other paragraphs of this decision, the Board finds that his credibility when describing this in-service event has been called into question.  By this decision, the Board is denying service connection for the contended resultant back injury and TBI, and the same logic is applied to the claim for service connection for headaches.  Namely, aside from the Veteran's contentions, the service treatment records, service personnel records, and post-service treatment records, as well as the Veteran's statements provided in 1992 and 1993, contradict his assertions.  

Significantly, the Veteran has not put forth contentions as to how his headaches increased while in service outside of the contended fall from the tower, other than a general statement that his headaches are related to herbicide exposure and contaminated drinking water at Camp Lejeune.  However, the VA has not found an association between headaches and these events.  The Veteran has not provided any information to support this association.

Based upon the above, the Board finds that the elements of service connection have not been met, nor has the duty to assist been triggered and thus, service connection for headaches must be denied.

Skin Disability

The Veteran contends that he suffers from a skin disability manifested by a rash, acne, and itchy bumps that was caused by his exposure to contaminated drinking water while stationed in Camp Lejeune, North Carolina, or is otherwise related to his service, to include being exposed to the climate in Thailand.
First, the Board finds that service connection for a skin disability on a presumptive basis is not warranted.  The Veteran's diagnosed skin disabilities, specifically folliculitis and acne, are not included in the list of presumed disabilities related to contaminated drinking water as per 38 C.F.R. § 3.309 (f).  Additionally, the Veteran's diagnosed skin disabilities are not included in the list of presumed disabilities related to herbicide exposure as per C.F.R. § 3.309(e).  

Next, the Board further finds that service connection is not warranted for these disabilities on a direct basis.  Specifically, there is no indication of a skin disability diagnosed during active service.  On May 1974 separation examination, examination of the skin was assessed to be normal.   Thus, the medical evidence does not show the presence of a skin disability in service.

There is also no indication in the medical records that the Veteran suffered from a skin disability for many years following service separation.  The earliest evidence of a skin disability is dated in March 2002, approximately 28 years following separation from service, at which time the Veteran reported experiencing an itchy scalp for the last several years diagnosed as possible folliculitis.  Later VA records show that the Veteran also had acne.  

Therefore, despite the Veteran's report that he has experienced itchy skin since service, such current contentions contradict his report in 2002, when reported an itchy scalp just for several years.  Had the Veteran suffered from skin problems in service or for years leading up to his initial consultation at the VA in 2002, notation of these symptoms would have been expected in these records, and such history would have likely been provided to his treating provider if for no other reason than to receive the best or most appropriate care.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony); Fed. R. Evid. 803 (4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to, in turn, receive the best or most appropriate medical care.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Thus, the Board considers the lack of such evidence in this instance to raise questions as to the credibility of the Veteran's assertions.

Finally, there is no medical nexus to link the diagnosed skin disorder to active service.  The Board finds that further development is this regard is not indicated.  Although the Veteran has reported that he has suffered from a skin disability, to include symptoms of itchy skin, since his service in Thailand, his statements are not supported by the remainder of the evidence of record, to include statements made when receiving medical treatment prior to filing this current claim for benefits.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  See Caluza, supra.

When reviewing the totality of the record, the Board finds that service connection for a skin disability is not warranted.  The service treatment records are negative for symptoms of a skin disability, and in fact show no skin disability on separation, there is no indication of symptoms of a skin disability for many decades following service separation, and there is no medical opinion to relate the current folliculitis to service.  Rather, the medical evidence demonstrates the Veteran's statement that his symptoms had begun several years prior to 2002.  Accordingly, the elements of service connection have not been met.

The Board notes that the Veteran has not been diagnosed with chloracne or other acneform disease consistent with chloracne, and thus service connection for this condition on a presumptive basis as related to herbicide exposure is not warranted.  While he has been diagnosed with acne, such is not the same as chloracne.   

Respiratory Disability

The Veteran contends that he suffers from a respiratory disability related to inhalation of asbestos while in service in Thailand and when inhaling other toxic substances or drinking toxic drinking water while stationed at Camp Lejeune.

The Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disability.  In so finding, the Board places great probative weight on the April 2016 VA examination, as that examination provided a through, in depth, and well-explained conclusion that took into account the Veteran's statements, the treatment records, and medical knowledge and expertise.  The examiner noted that during the appeal period, the Veteran had been diagnosed with acute bronchitis, obstructive sleep apnea, and a tobacco use disorder.  The examiner concluded that although the Veteran was apparently diagnosed with asbestos-related interstitial lung disease (ILD) in 2006, the remaining probative medical evidence did not confirm the accuracy of that diagnosis.  Specifically, two subsequent respiratory CT scans did not demonstrate the presence of ILD, and CT scans were considered to be more sensitive to such a finding as opposed to an x-ray.  The examiner concluded that the Veteran did not have an asbestos-related respiratory disability, especially since ILD was not the sort of disability that would be expected to resolve.  The examiner further concluded that it was less likely than not that the diagnosed respiratory disorders were caused or aggravated by service, to include as due to herbicide exposure or contaminated drinking water at Camp Lejeune.  The examiner explained that it was not evident that the bronchitis noted in the treatment records was chronic, rather than acute, but that either way, there was no indication that exposure to solvents in drinking water or herbicides many decades earlier would lead to the occurrence of acute or chronic bronchitis.  The same was the case with obstructive sleep apnea and tobacco use disorder, (and ILD), as none of these conditions were medically linked to herbicide exposure or contaminated drinking water at Camp Lejeune.  

The Board notes that the April 2016 opinion is consistent with the July 2011 and November 2011 VA opinions finding that there was no pathological findings to verify a diagnosis of asbestosis, and that there was no evidence of asbestos exposure in service.  At the time of the July 2011 VA examination, the examiner tentatively diagnosed the Veteran with COPD pending the results of a pulmonary function test.  The 2016 VA examiner reviewed these results, and diagnosed the Veteran as above based upon that additional information.

The Board has considered the Veteran's report that he suffers from many respiratory disorders related to his service.  However, the Board finds that the competent medical evidence of record outweighs the Veteran's statements.  The Board further finds no evidence that the Veteran suffers from a respiratory disability that has been presumptively tied to herbicide exposure or the contaminated drinking water in Camp Lejeune.  Therefore, the Board finds that service connection for a respiratory disability is denied.

TBI

The Veteran contends that he suffers from a TBI related to an incident where he fell from a 40-foot tower when he saw a cobra while stationed in Thailand.  He contends that when he fell, he was knocked unconscious and has suffered from symptoms since then.

First, the Board notes that the Veteran's April 1971 entrance examination reflects that the Veteran suffered a head injury in 1970, prior to service, and that it was specifically noted that there was no sequelae related to the previous head injury.  

When taking into account that the service entrance examination does not diagnose a TBI or any sequelae related to the previous head injury, the Board finds that the Veteran is presumed to be of sound condition upon entry into service for the purposes of his TBI claim.  38 U.S.C. § 1111, Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).

Otherwise, the service treatment records do not document the Veteran's reported fall from the 40-foot tower or resultant injury.  

The post-service treatment records also do not indicate that the Veteran sustained a TBI in service.  Rather, records from the Veteran's Social Security Administration disability benefits award in 1992 are negative for indication of a TBI that incurred in service or residuals thereof.  On May 1992 VA examination related to the Veteran's claim for service connection for a low back disability, the Veteran did not report a fall from a tower in service.  Rather, this examination documents that the Veteran sustained a head injury in a motor vehicle accident six years previously in the mid-1980s.

The remainder of the post-service treatment records do not reflect that the Veteran injured his head while in service, other than the Veteran's self-report of that incident.  The treatment records dated during the appeal period do not diagnose residuals of a TBI stemming from service.  In September 2002, when the Veteran began receiving treatment at the VA, he reported some depression, but did not report a previous head injury or that he was suffering from current residuals.  

The Board finds that the Veteran's credibility with regard to his report of an in-service head injury is called into question, for the reasons described above.  The records dated during the appeal period do not diagnose or document symptoms of a TBI related to service.  While the Veteran may have incurred some residuals of a head injury stemming from his post-service motor vehicle accident, such occurred many years following service separation.

Accordingly, the Board finds that service connection for a TBI is not warranted.  The competent and credible evidence is against a finding of TBI or residuals in service, following service aside from an unrelated event, or a medical nexus to relate any current symptoms to service.

Tinnitus

The Veteran contends that his tinnitus was caused or aggravated by his service, to include exposure to loud noise in service.  Considering the circumstances of the Veteran's service, specifically his duties as a rifleman, the Board concludes that the Veteran was exposed to acoustic trauma in service.
That concession notwithstanding, despite such noise exposure in service, the Veteran's service treatment records contain no evidence indicating that he had consequent tinnitus while in service.  Significantly, he had no such complaints on separation examination.

Additionally, tinnitus was not shown, certainly not to the required minimum compensable degree of at least 10-percent disabling, within one year of the Veteran's separation from service - so by 1974.  Indeed, there is no medical evidence showing a diagnosis of tinnitus for over 30 years following his separation from service, so for more than three decades.

In February 2009, a VA examiner interviewed the Veteran and conducted audiometric examination of the Veteran.  The examiner concluded that it was less likely than not that the Veteran's tinnitus was caused or aggravated by his service.  The examiner explained that the service treatment records did not show evidence of hearing loss or tinnitus.  The examiner noted that no separation audiogram was of record.  However, given that the Veteran's hearing was within normal limits on current examination, and when considering the lack of report of tinnitus for many years following service in the records, and when considering that the Veteran had significant noise exposure when he worked in a civilian occupation as a fireman, it was less likely than not that he Veteran's current tinnitus was related to his service.  

The Board finds that the lay statements maintaining the Veteran had tinnitus since service are outweighed by the competent and probative medical evidence of record.  The totality of the evidence does not show that the onset of any current tinnitus occurred during his service or within one year of his discharge from service.  A medical specialist has reviewed the file and, based upon their medical knowledge and expertise and review of the file, determined that it was less than 50 percent probability that the Veteran's tinnitus was related to his service.  

The Board finds it to be probative evidence that the Veteran did not report symptoms of tinnitus in the VA treatment records dated beginning in 2002 for many decades, or in 1993 on VA examination.  

Thus, although this disease as mentioned is subjective in nature, as explained by the  VA examiner, absent indication of hearing loss and tinnitus in service or for many years following service separation, the medical evidence could not support a finding of tinnitus related to service.  The service records and post-service records did not support the Veteran's contentions.

Thyroid Disorder

The Veteran contends that he suffers from a disorder of the thyroid, to include hyperthyroidism or hypothyroidism, or emotional instability due to a thyroid disorder.  However, a review of the treatment records does not demonstrate the presence of these disabilities.  In July 2014, the Veteran was found to have a thyroid nodule that was benign.  There is no indication in the record that the thyroid nodule found has an etiological relationship to the Veteran's service or to a service-connected disability.  A July 2014 record noted that if the Veteran were to have a thyroid dysfunction, it could affect his depression.  However, such does not provide a path to service connection, as the effect of a thyroid disorder would only become relevant if service connection for a thyroid disorder were to be established.  And, while the Veteran has put forth general contentions that his thyroid condition is due to his many physical and mental illnesses, there is no credible or competent evidence to support his contentions that would invoke the duty to assist.  Rather, as explained above, the Veteran's credibility has been questioned in many aspects of this claim.  The VA has not otherwise determined any etiological relationship between the Veteran's thyroid nodule and exposure to herbicides or contaminated drinking water in Camp Lejeune.


Anemia & Hemorrhoids

The Veteran contends that he suffers from anemia related to his service or to a service-connected disability.  Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

In this case, the Board does not find competent or credible evidence of the present existence of anemia during the appeal period.  In August 2011, a VA examiner reviewed the VA treatment records and determined that, although there was one finding of a decrease in hemoglobin leading up to the Veteran's colonoscopy, there was no positive indication of anemia in the records.  The Board has carefully reviewed the copious treatment records, and finds this determination to be consistent with the record.  Specifically, anemia is not listed as an active problem throughout the appeal period, and there is no other indication that the Veteran suffered from or suffers from anemia currently.  Accordingly, the Board finds that the first element of service connection, that of a diagnosis of disability, has not been met and the claim for service connection for anemia must be denied.

With regard to his claim for service connection for hemorrhoids, the Veteran contends that his hemorrhoids are secondary to his anemia.  However, because the Board is denying service connection for anemia, a claim for service connection for hemorrhoids on a secondary basis cannot prevail.  Moreover, the elements of service connection for hemorrhoids on a direct basis has not been demonstrated, as hemorrhoids was not diagnosed in service, there was no evidence of symptoms or treatment for hemorrhoids for many decades following service separation as is evidenced in the post-service medical records dated in 1993 and 2002, and, importantly, the Veteran has not claimed that hemorrhoids are the result of his service.  Accordingly, the Board does not find that the elements of service connection for hemorrhoids on a direct or secondary basis are met.

Rheumatoid Arthritis, GI Disability & Urethra Fistula

The Veteran has generally contended that he has rheumatoid arthritis, a GI disability, or a urethra fistula related to service or a service-connected disability.  However, a review of the record is negative for diagnoses of these conditions.  The Veteran has not otherwise identified records of diagnoses.  The Veteran has reported diarrhea at various times in the post-service treatment records or some fecal incontinence when urinating, however, a GI disability for which he has filed service connection, including , post-gastrectomy syndrome, diverticulitis, irritable colon syndrome, or ulcerative colitis has not been diagnosed.  Symptoms, without an underlying medical diagnosis, are not considered to be a disability for VA purposes.  Accordingly, as there is no current disability, the first element of service connection is not met, and the claims for service connection for rheumatoid arthritis, a GI disability, and a urethra fistula must be denied.


Conclusions

To the extent that the Veteran attributes the above disabilities to an undiagnosed illness, the Board notes that the Veteran did not have the necessary service to be afforded relief under 38 C.F.R. § 3.317.

With regard to the above claims, the Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, the etiology either of falls outside the realm of common knowledge of a lay person, or the Veteran's lay assertions are outweighed by the competent, probative, and ultimately persuasive medical evidence.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claimed of entitlement to service connection for a low back disability, headaches, skin disability, to include chloracne, a respiratory disability, a TBI, tinnitus, a thyroid disorder, anemia, rheumatoid arthritis, hemorrhoids,  and urethra fistula.  And as the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be  denied.  See 38 U.S.C. §5107; 38 C.F.R. § 3.102.

SMC & SMP

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351 (c). 


Under 38 C.F.R. § 3.352 (a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C. § 1502 (c); 38 C.F.R. § 3.351 (d)(2).

The Board finds that entitlement to SMC based upon helplessness or being so nearly helpless as to require the regular aid and attendance of another person is not warranted in this instance.  Although the Board would ordinarily remand this claim to defer any decision pending the outcome of the remanded claims, in this particular instance, the Veteran has specifically reported to the VA that he is not housebound and is also not in need of regular aid and attendance.  On June 2011 VA examination, the Veteran declined to undergo any examination related to this claim, stating to the VA examiner that he was independent and not in need of that type of assistance.  The Veteran has not since provided the Board with evidence that he has either changed his mind or does in fact require this sort of assistance.  The Board notes that the duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the Veteran has stated that he does not meet the criteria for this benefit, and that the evidence does not otherwise suggest that he does meet such criteria, the Board finds that the claim for SMC and SMP must be denied.

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

1151

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151.

The regulations provide that benefits under 38 U.S.C. § 1151 (a), for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361 (b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361 (c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361 (d) & (d)(1).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b).  38 C.F.R. § 3.361 (d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).


The Veteran contends that he is entitled to compensation under 38 U.S.C. § 1151 because he has additional disability resulting from the preparation that he underwent for a colonoscopy conducted in January 2004, and from the colonoscopy itself, specifically, a GU disability and anemia.  He also contends that he is entitled to compensation under 38 U.S.C. § 1151 because he has additional disability of erectile dysfunction/penile deformity resulting from medication prescribed for hypertension, and gout following the use of diuretics to treat his chronic kidney disease.

However, with regard to anemia, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from an additional disability within the meaning of 38 C.F.R. § 3.361 (c)(1).  Thus, the claim cannot prevail.  The record does not show that the Veteran's January 2004 colonoscopy, or preparation for that procedure, caused the Veteran to suffer from anemia.  In August 2011, a VA examiner reviewed the record and determined that the likely reason for a decrease in hemoglobin in the Veteran's laboratory testing following the colonoscopy was related to bleeding from the procedure, but that there was no indication of a permanent decrease in hemoglobin, or other pathology, to indicate the presence of anemia.  Accordingly, the Board finds that there is no additional disability manifested by anemia for which compensation under 38 U.S.C. § 1151would be allowed.

The Board also finds that 1151 compensation for a GU disability is also not warranted.  While the Veteran has been shown to suffer from a GU disability, namely chronic kidney failure and various UTIs, these disabilities do not meet the standard of 'additional disability' within the meaning of 38 C.F.R. § 3.361 (c)(1).  Specifically, the Veteran was diagnosed with chronic kidney disease beginning in September 2003, prior to the colonoscopy.  Following the colonoscopy, the Veteran continued to suffer from this disability.  The evidence reflects that throughout the appeal period, the Veteran has suffered from urinary symptoms, such as decreased stream or increased frequency, on and off.  However, there is no indication that the colonoscopy resulted in any additional GU disability, and such is required to demonstrate the presence of, by way of causation, an additional disability under this regulation.  In that regard, the August 2011 VA examiner concluded that the Veteran's chronic kidney disease was not caused by the bowel preparation for the Veteran's colonoscopy, his contention.  The examiner explained that the Veteran had been placed on an ACE inhibitor for kidney protection prior to the colonoscopy.  Additionally, there was no evidence in the medical literature that bowel preparation for colonoscopy procedures caused kidney disease in patients with electrolyte imbalances.  There was also no indication that the Veteran's renal function changed following the procedure.  The examiner also found no indication of carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA with regard to the colonoscopy or an event that was not reasonably foreseeable resulting from the colonoscopy.  Accordingly, because the competent and probative medical evidence is against a finding of an additional GU disability stemming from the colonoscopy, or indication of negligence on the part of the VA or an event not reasonably foreseeable, the Board finds that the criteria for a claim to prevail under 38 U.S.C. § 1151 for a GU disability have not been met.  

With regard to gout, the Board does find that there is an additional disability of gout following the use of diuretics for the treatment of the Veteran's chronic kidney disease.  In that regard, the August 2011 VA examiner concluded that the Veteran's gout was at least as likely as not caused by his prescription of diuretics for chronic kidney disease.  The Board notes that the issue of service connection for gout has been remanded for further development and is a separate issue from entitlement to relief under 38 U.S.C. § 1151.  For claims reviewed pursuant to 38 U.S.C. § 1151, there must be evidence that the medical treatment or examination furnished was either carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  Based upon the August 2011 VA opinion, these elements have not been shown.  The examiner explained that the medical literature stated that the Veteran's medication, hydrochlorothiazide, was known to potentially cause or aggravate gout.  The examiner also determined that there was no indication of carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault when prescribing this medication to the Veteran.  The examiner explained that there was no clinical indicator to determine which patients would be affected by the medication used for the treatment of hypertension.  Thus, the prescription of the medication and resultant gout were both reasonably foreseeable and not negligent.  Accordingly, based upon a review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim, and it must be denied.

With regard to a penile disability, the Board also finds that the requirement of an additional disability have been met, in that the August 2011 acknowledged that the Veteran's hypertension medication could have been one factor that caused his erectile dysfunction.  However, the examiner did not find any evidence of carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault when prescribing this medication to the Veteran, or an event not reasonably foreseeable, explaining that erectile dysfunction (or decreased sex drive) was a known side effect of antihypertensive medication, but there was no clinical indication to determine which patients would be affected.  Accordingly, there were no indications that the Veteran should not be prescribed the medication.  The Board notes that there is no indication in the record that the Veteran suffers from an actual penile deformity.  While he has been diagnosed with a skin condition related to the penis, there is no indication of deformity.  Accordingly, based upon the above competent medical opinion and a review of the file, the Board finds that compensation under 1151 is not warranted for a penile disability/erectile dysfunction.


ORDER

Service connection for a low back disability, headaches, skin disability, to include chloracne, a respiratory disability, a TBI, tinnitus, a thyroid disorder, anemia, rheumatoid arthritis, hemorrhoids,  and urethra fistula are denied.

SMC and SMP based on the need for A&A or on account of being HB are denied.

Section 1151 compensation for a GU disability, erectile dysfunction/penile deformity, gout, or anemia stemming from medical treatment provided by the VAMC is denied.

REMAND

The Veteran contends that his service-connected PTSD has caused or aggravated his hypertension (or other cardiovascular disabilities).  The Board notes that in November 2011, a VA examiner stated that mental health disorders were not risk factors for hypertension.  However, the Board notes that VA's own statements in connection with its rulemaking authority support an association between hypertension and PTSD.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  The opinion obtained on remand must consider this.  

It has recently been determined that the Veteran had qualifying service in Thailand during the Vietnam War such that he is presumed to have been exposed to herbicides.  Thus, on remand, clarification as to his current cardiovascular disorders should be undertaken.

The Board notes that positive opinions have been provided linking the Veteran's GU disability, specifically chronic kidney disease, and his erectile dysfunction, to the medication used to treat his hypertension.  Therefore, any decision on these claims, as well as the claim for SMC based upon loss of use of creative organ, must be deferred pending the outcome of the above development related to the claim for service connection for a cardiovascular disorder.

Likewise, there is a positive opinion relating the Veteran's gout to his chronic kidney disease, and therefore that claim must also be deferred at this time pending the above development.

The Veteran was granted service connection for PTSD in June 2016.  He continues to maintain that his diagnosed psychotic disorder, depression, and anxiety disorders were caused or aggravated by his service.  To date, an opinion with regard to the etiology of these specific disorders has not been obtained.  Also, in light of this recent grant, an opinion should be obtained as to whether the Veteran's PTSD has caused or aggravated these disorders.

The Board further finds that the Veteran's claim for a TDIU should be deferred pending the resolution of the above claims.

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of his cardiovascular disability, to include hypertension.  The entire record, including this remand, should be made available to the examiner for review.   Based on the record, the examiner should provide an opinion to the following: 

(a)  Diagnose the Veteran's current cardiovascular disabilities (to include whether he has ischemic heart disease as outlined under 38 C.F.R. § 3.309 (e)).

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed cardiovascular disability, to include hypertension, is caused by the Veteran's service-connected PTSD?

(c)  Is it at least as likely as not that the Veteran's service-connected PTSD aggravated any currently diagnosed cardiovascular disability, to include hypertension?

The examiner should consider, and discuss as necessary (i) the VA material cited above suggesting an association between PTSD and hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004), and; (ii) the Veteran's testimony that the stress of his service-connected PTSD aggravates his hypertension.   

The examiner is informed that aggravation here is defined as any increase in disability.   If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Schedule the Veteran for a VA examination to assess the etiology of his psychiatric disorders other than his service-connected PTSD (to include a psychotic disorder, depression, and anxiety).  The entire record, including this remand, should be made available to the examiner for review.   Based on the record, the examiner should provide an opinion to the following: 

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disorder other than PTSD, to include a psychotic disorder, depression, and anxiety, was caused or aggravated by his service, to include his verified service stressor of witnessing a racial riot while stationed in Thailand, his stressor of seeing a cobra, or generally related to his circumstances of service?  The examiner should note that the Veteran was diagnosed with a personality disorder while in service, and should therefore discuss whether the Veteran's other diagnosed psychiatric disorders were superimposed upon (or are related to) his in-service personality disorder.

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disorder other than PTSD, to include a psychotic disorder, depression, and anxiety, was caused or aggravated by his service-connected PTSD?

The examiner is informed that aggravation here is defined as any increase in disability.   If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for a cardiovascular disease, erectile dysfunction, gout, a GU disability, SMC based on loss of use of creative organ, and TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


